


Exhibit 10.2


Century Aluminum Company
Amended & Restated Long-Term Incentive Plan


1.
NAME



The name of this Plan is the Century Aluminum Company Amended and Restated
Long-Term Incentive Plan (the “LTIP”).


2.
PURPOSE

    
The purpose of the LTIP is to advance the interests of the Company by giving
senior-level employees of the Company and its Subsidiaries who occupy key
executive positions the opportunity to earn long-term incentive awards through
achievement of performance goals and to acquire a proprietary interest in the
Company.


3.    DEFINITIONS


“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall mean a Change in Control as defined in the Stock
Incentive Plan as in effect at such time.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board.
“Company” shall mean Century Aluminum Company.
“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.
“Earned Performance Unit Award” shall mean the number of Performance Units
actually earned for a Plan Period, which may be more or less than the related
Target Award, subject to the terms of the LTIP.
“Good Reason” shall mean the occurrence of any of the events or conditions
described in ý(1) through (7) below:


(1)
a material adverse change in the recipient's status, title, position or
responsibilities (including reporting responsibilities) as in effect at any time
within one year preceding the date of a Change in Control or at any time
thereafter; the assignment to the recipient of any duties or responsibilities
which are inconsistent with his status, title, position or responsibilities as
in effect at any time within one year preceding the date of a Change in Control
or at any time thereafter; or any removal of the recipient from or failure to
reappoint or reelect him to any of such offices or positions, except in
connection with the termination of his employment for disability, Cause, as a
result of his death or by the recipient other than for Good Reason,



(2)
a material reduction in the recipient's annual salary or target annual bonus
opportunity as in effect at any time within one year preceding the date of a
Change in Control or at any time thereafter,



(3)
the Employer's requiring the recipient to be based at any place outside a
30-mile radius from the offices where he was based prior to the Change in
Control (other than in connection with the relocation of the Company's
headquarters from Monterey, CA to




--------------------------------------------------------------------------------




Chicago, IL), except for reasonably required travel on business which is not
materially greater than such travel requirements prior to the Change in Control,


(4)
the failure by the Company to (a) provide the recipient with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under a material employee benefit
plan, program and practice in which the recipient was participating at any time
within one year preceding the date of a Change in Control or at any time
thereafter, or (b) permit the recipient to participate in any or all incentive,
savings, retirement plans and benefit plans, fringe benefits, practices,
policies and programs applicable generally to other similarly situated employees
of the Company and affiliated companies of the Company (including any successors
to the Company and affiliated companies of the Company),



(5)
any material breach by the Company of any provision of this Plan,



(6)
any purported termination of the recipient's employment for Cause by the Company
which does not comply with the terms hereof, or



(7)
the failure of the Company to obtain an agreement, satisfactory to the
recipient, from any successors and to assume and agree to perform this Plan.

Notwithstanding anything to the contrary above, a recipient shall provide
written notice to the Company of any actual or perceived occurrence of any of
the foregoing events which could give rise to a “Good Reason” termination by
such recipient, and the Company shall have twenty (20) business days from the
date of such notice to cure any alleged deficiency to the extent curable.
“LTIP Award” has the meaning set forth in Section 5.A.
“LTIP Award Value” has the meaning set forth in Section 5.A.
“Participant” shall mean any full-time salaried employee of the Company or a
Subsidiary who is selected by the Committee to receive an LTIP Award under the
LTIP.
“Peer Group” means the peer group established by the Committee from time to
time.
“Performance Measures” shall include (1) strategic objectives, (2) free cash
flow from operations, (3) relative total shareholder return vis a vis the Peer
Group, and/or (4) such other objectives as the Committee deems to be of material
importance to the growth and profitability of the Company based on
recommendations from and in consultation with the Chief Executive Officer, as
well as the Committee's independent analysis. Performance Measures may be
similar to (but need not be the same as) goals and objectives for the Company as
contained in and submitted to the Board annually in Company business plans.
“Performance Units” shall mean that portion of an LTIP Award which is
denominated in units, each such unit having a fixed value of $1.00.
“Plan Periods” shall mean overlapping periods of three consecutive calendar
years each, the first of which such periods shall commence on January 1, 2008
and end on December 31, 2010.
“Retirement” shall mean termination of employment on or after the attainment of
“normal retirement age” as defined under the Company's Employees Retirement Plan
as in effect at the beginning of the Plan Period.
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements for a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, under Section 409A of the Code as determined pursuant to Treasury
Regulations or other applicable guidance issued under Section 409A.
“Stock Incentive Plan” shall mean the Century Aluminum Company Amended and
Restated 1996 Stock Incentive Plan, as amended and restated from time to time,
the provisions of which are incorporated herein

Page 2

--------------------------------------------------------------------------------




by reference, but shall not include, and LTIP Awards shall not be subject to,
the Century Aluminum Company Amended and Restated 1996 Stock Incentive Plan
Implementation Guidelines for Performance Share Awards.
“Subsidiary” shall mean any corporation or other entity, or any partnership or
other enterprise, the voting stock or other form of equity of which, as the case
may be, is owned or controlled 50% or more, directly or indirectly, by the
Company.
“Target Award” shall mean the number of Performance Units initially awarded to a
Participant under the LTIP.
“Termination Other than for Cause” shall mean termination of a Participant's
employment by the Company or a Subsidiary other than for Cause and expressly
excludes voluntary termination by a Participant. Termination for Cause shall
mean termination due to the Participant's (i) commission of an act of theft,
embezzlement, fraud, or dishonesty, (ii) breach of fiduciary duty to the Company
or a Subsidiary, or (iii) failure to perform the material duties of the
Participant's employment, other than due to death or Disability, which failure
continues after written notice and a reasonable opportunity to cure.
“Time-vesting Performance Share Units” are contingent awards that entitle a
Participant to receive one share of the Company's common stock for each
Time-vesting Performance Share Unit that is vested.


4.
TERM



The LTIP shall commence with the Plan Period that begins as of January 1, 2008,
and shall continue until such time thereafter as it may be terminated by the
Committee.


5.
LTIP AWARD



A.    General


1.
On or before March 30 (or such later date as may be determined by the Committee)
of the first calendar year of each Plan Period, the Committee, based on the
recommendations of and in consultation with the Chief Executive Officer, as well
as the Committee's independent analysis, shall, in its discretion, establish a
list of Participants eligible to participate in the LTIP for the subject Plan
Period and shall grant to each Participant an award under the LTIP with respect
to that Plan Period (an “LTIP Award”).



2.
If an employee is selected as a Participant at any time other than on or before
the beginning of a Plan Period, the Committee may, in its discretion, based on
the recommendations of and in consultation with the Chief Executive Officer, as
well as the Committee's independent analysis, award such Participant a full or
pro-rated LTIP Award for that Plan Period.



3.
Each Participant's LTIP Award shall be expressed in dollars as a percentage of
his or her base salary in effect as of the first day of the Plan Period to which
said LTIP Award pertain (the “LTIP Award Value”).



4.
The Committee shall determine the percentage of any LTIP Award that shall be in
the form of Performance Units and in the form of Time-vesting Performance Share
Units at the time the applicable LTIP Award is granted.



B.    Performance Units


1.
Grant of Award Opportunity


Page 3

--------------------------------------------------------------------------------




a.
The Target Award for each Participant shall be established by the Committee as
the product obtained by multiplying the LTIP Award Value by the percentage of
the LTIP Award that has been granted in the form of Performance Units.



b.
The Committee shall establish Performance Measures and the relative weighting
for each Performance Measure, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee's
independent analysis.

    
c.
For each Performance Measure that warrants the establishment of numerical goals,
the Committee shall establish three levels of numerical goals: threshold,
target, and outstanding, and the number of Performance Units that will be earned
upon the achievement of each such goal, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee's
independent analysis.



d.
With respect to strategic Performance Measures, high level goals will be
described by the Committee qualitatively and the number of Performance Units
that will be earned upon achievement of threshold, target and outstanding
levels, based on the recommendations of, and in consultation with, the Chief
Executive Officer, as well as the Committee's independent analysis.



2.    Award Determination


a.
During the calendar year that begins immediately following the end of a Plan
Period, the Committee shall, based on the recommendations of, and in
consultation with, the Chief Executive Officer, as well as the Committee's
independent analysis, determine in its discretion the extent to which
Performance Measure goals have been met for that Plan Period (including whether
adjustments to such goals and/or actual results shall be made). In doing so, the
Committee shall determine the amount of each Participant's Earned Performance
Unit Award by measuring independently, at the conclusion of the Plan Period,
Company achievement of Performance Measure goals for each Performance Measure
for that Plan Period, and then taking the sum of the earned amounts for each
Performance Measure. Earned Performance Unit Awards may equal from zero up to
two times a Target Award.

 
b.
The Committee shall have full and complete discretion, in light of
considerations deemed appropriate by the Committee, to modify, based on the
recommendations of and in consultation with the Chief Executive Officer, as well
as the Committee's independent analysis, any Earned Performance Unit Award to
increase or decrease the amount otherwise payable hereunder. This discretion
shall include the right to make adjustments to the Performance Measure goals
and/or actual results, to determine that an Earned Performance Unit Award shall
be zero, to determine that an Earned Performance Unit Award exceeds the number
of Performance Units actually earned for a Plan Period, and to provide for
payment of an Earned Performance Unit Award up to 200% of the Target Award.

3.
Payment.



a.
Earned Performance Unit Awards shall be paid, at the discretion of the
Committee, in cash, at a rate of $1.00 per each Earned Performance Unit, or in
shares of the


Page 4

--------------------------------------------------------------------------------




Company's common stock in an amount equal to the number of Earned Performance
Units divided by the average closing price of the Company's common stock for the
20 trading days immediately preceding the vesting date. In each case, payment or
settlement shall occur during the calendar year that begins immediately after
the end of the Plan Period.


b.
A pro-rated portion of an Earned Performance Unit Award shall be paid to a
Participant whose employment by the Company or a Subsidiary is terminated prior
to the end of a Plan Period due to death, Disability, Retirement or other reason
approved by the Committee. The pro-rated portion payable to such Participant
shall be determined by multiplying his or her Earned Performance Unit Award by a
fraction, the numerator of which is the number of days of his or her full
employment by the Company or a Subsidiary during such Plan Period and the
denominator of which is the total number of days in such Plan Period. Payment of
a pro-rated Earned Performance Unit Award will be made when Earned Performance
Unit Awards are otherwise paid under the LTIP; provided that if a Participant's
employment is terminated prior to the end of a Plan Period due to death, such
Participant's Earned Performance Unit Award shall be deemed to be equal to such
Participant's Target Award (subject to proration in accordance with the above)
and payment shall occur as soon as administratively practicable following such
death. The remaining portion of any Earned Performance Unit Award will be
canceled and forfeited.



c.
A Participant shall forfeit all opportunity to receive payment of Performance
Units in the event of termination of his or her employment by the Company or a
Subsidiary prior to the last day of the Plan Period for any reason other than
death, Disability, Retirement or other reason approved by the Committee.

C.
Time-vesting Performance Share Units

1.
Amount

The aggregate number of Time-vesting Performance Share Units shall be the
quotient of the percentage of the Participant's LTIP Award Value to be granted
in Time-vesting Performance Share Units divided by the average closing price for
the Company's common stock for the 20 trading days immediately preceding the
date as of which the LTIP Award is made. Time-vesting Performance Share Units
shall be granted pursuant to, and shall be subject to, the provisions of the
Stock Incentive Plan and the LTIP. The number of Time-vesting Performance Share
Units granted shall not exceed any applicable limits under the Stock Incentive
Plan. The Time-vesting Performance Share Units granted to a Participant as part
of his or her LTIP Award shall be granted to the Participant as of the date on
which his or her LTIP Award is made. The number of Time-vesting Performance
Share Units is not subject to adjustment, but is subject to vesting as set forth
below.


2.
Payment



a.
Time-vesting Performance Share Units granted to a Participant shall vest in full
upon the last day of the Plan Period in respect of which such Time-vesting
Performance Share Units are granted.



b.
Upon a Participant's termination of employment by the Company or a Subsidiary
due to Retirement, death, Disability or other reason approved by the Committee,
Time-vesting Performance Share Units granted to a Participant shall vest pro
rata based on the number of days of the Plan Period which have passed prior to
such


Page 5

--------------------------------------------------------------------------------




termination, or in such greater amount as may be determined by the Committee in
its sole discretion. The remaining portion of any Time-vesting Performance Share
Units will be canceled and forfeited.


c.
Vested Time-vesting Performance Share Units will be settled for an equivalent
number of shares of Common Stock of the Company as soon as practicable but no
later than 2-1/2 months after the date of vesting (or within such other time
period as may be required under Section 409A); provided however, that the
Time-vesting Performance Share Units of a Participant who vests upon Retirement,
Disability or other reason approved by the Committee shall be settled within
2-1/2 months after the last day of the Plan Period (or within such other time
period as may be required under Section 409A); provided further, that the
Time-vesting Performance Share Units of a Participant who vests upon death shall
be settled as soon as administratively practicable following such death.

 
d.
A Participant shall forfeit all opportunity to vest in or receive payment for
his or her Time-vesting Performance Share Units in the event of termination of
employment by the Company or a Subsidiary prior to the last day of the Plan
Period for any reason other than death, Disability, Retirement or other reason
approved by the Committee.

 
D.
Change in Control



1.
Time-vesting Performance Share Units. If, prior to the end of the applicable
Plan Period, Participant (i) is Terminated Other than for Cause or (ii)
terminates Participant's employment for Good Reason, in each case within two
years following a Change in Control of the Company, all Time-vesting Performance
Share Units outstanding hereunder shall vest pursuant to the provisions of the
Stock Incentive Plan, and shall be settled as soon as practicable but not later
than 2-1/2 months after such termination (or within such other time period as
may be required under Section 409A). Any event or condition described above
which occurs prior to a Change in Control but which the recipient reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control (in each case
whether or not a change in control occurs), shall be treated as if it occurred
following the Change in Control for purposes of this LTIP, notwithstanding that
it occurred prior to the Change in Control.

2.
Performance Units. Notwithstanding anything to the contrary stated in any
Performance Unit Award Agreement or the provisions of Section 6.B of the LTIP,
if, prior to the end of the applicable Plan Period, Participant (i) is
Terminated Other than for Cause or (ii) terminates Participant's employment for
Good Reason, in each case within two years following a Change in Control, all
Performance Units outstanding hereunder shall become Earned Performance Unit
Awards in an amount equal to no less than the Target Award, or a higher multiple
of up to 200% of the Target Award as may be determined by the Committee for one
or more Participants in light of considerations deemed appropriate by the
Committee. Payment of Earned Performance Unit Awards shall be made as soon as
practicable but not later than 2-1/2 months after such termination (or within
such other time period as may be required under Section 409A). Any event or
condition described above which occurs prior to a Change in Control but which
the recipient reasonably demonstrates (A) was at the request of a third party,
or (B) otherwise arose in connection with, or in anticipation of, a Change in
Control (in each case whether or not a change in control occurs), shall be
treated as if it occurred following the Change in Control for purposes of this
LTIP, notwithstanding that it occurred prior to the Change in Control.


Page 6

--------------------------------------------------------------------------------




3.
Section 409A. Notwithstanding the above, settlement of Performance Units and
Time-vesting Performance Share Units shall not be accelerated unless the Change
in Control is also a Section 409A Change in Control.

4.
Severance-Protection Agreements. The acceleration of vesting, settling and
payment of Time-vesting Performance Share Units and Performance Units pursuant
to the LTIP and any Performance Unit Award Agreement or any Time-vesting
Performance Share Unit Award Agreement hereunder shall not supersede, and shall
be subject to, such greater rights as a Participant may be entitled to under any
severance-protection or other agreement with the Company, subject to compliance
with the requirements of Section 409A.

E.
Recoupment



LTIP Awards shall be subject to recoupment by the Company under and in
accordance with the provisions of any Incentive Compensation Recoupment Policy
that may be adopted by the Board from time to time.


6.    ADMINISTRATION


A.
Each grant of an LTIP Award shall be evidenced by (1) a Performance Unit Award
Agreement, and (2) a Time-vesting Performance Share Unit Award Agreement, as
applicable, each of such agreements to be executed on behalf of the Company by
an officer designated by the Committee and to be accepted by the Participant who
receives such LTIP Award. Each such agreement shall state that the portion of
the LTIP Award to which it pertains is subject to all the terms and provisions
of the LTIP and, in the case of Time-vesting Performance Share Units, the Stock
Incentive Plan, and shall have such terms as the Committee shall approve,
consistent with the provisions of the LTIP and, as applicable, the Stock
Incentive Plan.



B.
The Committee has full power and authority to amend, modify, terminate,
construe, interpret and administer the LTIP. Any interpretation of the LTIP by
the Committee or any action or decision by the Committee administering the LTIP
shall be final and binding on all Participants.



C.
In carrying out its duties hereunder the Committee may in its discretion (1)
appoint such committees comprised of some or all of the members of the
Committee, with such powers as the Committee shall in each case determine, (2)
authorize one or more members of the Committee or any agent to execute or
deliver any instrument or instruments in behalf of the Committee, and (3) employ
such counsel, agents and other services as the Committee may require.

7.    CHIEF EXECUTIVE OFFICER
The Committee shall make LTIP Awards to the Chief Executive Officer in its sole
discretion. Notwithstanding anything contained herein to the contrary, to the
extent proscribed by the Nasdaq Marketplace Rules, the Charter of the Committee
and other applicable laws, rules and regulations, the Chief Executive Officer
shall not provide recommendations with respect to LTIP Awards for the Chief
Executive Officer.
8.    NON-ASSIGNABILITY
Nothing in the LTIP shall be deemed to make any rights granted pursuant hereto
assignable or transferable by a Participant except pursuant to the laws of
descent and distribution. No rights under the LTIP may be hypothecated or
encumbered in any manner whatsoever, and creditors of Participants shall have no
right or power to obtain all or any portion of grants made hereunder. Any
attempted assignment, hypothecation or encumbrance by a Participant shall be
null and void. Each Participant may, however, designate one or more
beneficiaries under the LTIP on a form to be supplied, upon request, by the
Secretary of the Company.

Page 7

--------------------------------------------------------------------------------






9.    WITHHOLDING


The Company and its Subsidiaries shall, to the extent required by law, have the
right to deduct from payments of any kind due to a recipient hereunder, or to
otherwise require payment by said recipient, of the amount of any federal, state
or local taxes required by law to be withheld with respect to the amounts earned
under the LTIP. In addition, subject to and in accordance with the provisions of
the Stock Incentive Plan and the applicable Performance Share Award Agreement, a
Participant may elect, with the Company's concurrence, to satisfy the
withholding requirement with respect to Time-vesting Performance Share Units, or
if settled in shares of Common Stock, Performance Units, by authorizing and
directing the Company to withhold shares of Common Stock of the Company having a
fair market value equal to the minimum required statutory withholding amount in
connection with said applicable Time-vesting Performance Share Unit Award
Agreement.


10.
EMPLOYEE RIGHTS



No employee of the Company or any Subsidiary has a claim or right to be a
Participant in the LTIP, to continue as a Participant, or to be granted LTIP
Awards under the LTIP. The Company and its Subsidiaries are not obligated to
give uniform treatment to Participants, except as and to the extent required by
applicable law. Participation in the LTIP does not create a contract of
employment between a Participant and the Company or any of its Subsidiaries, and
does not give a Participant the right to be retained in the employment of the
Company or its Subsidiaries; nor does it imply or confer any other rights.
Nothing contained in the LTIP shall be deemed to require the Company or its
Subsidiaries to deposit, invest or set aside any amounts for the payments of any
Awards; nor will anything be deemed to give any Participant any ownership,
security, or other rights in any assets of the Company or its Subsidiaries.


11.
SECTION 409A



The LTIP is intended to comply with the provisions of Section 409A of the Code
and shall be interpreted in a manner consistent with the requirements of such
law to the extent applicable. If the Company determines that a Participant is a
“specified employee” (as defined under Section 409A) at the time of termination
of employment, payment of LTIP Awards shall be delayed until six months and one
day following termination of employment if the Company determines that such
delayed payment is required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code. In addition, to the extent that a Participant's
benefits under the LTIP are payable upon a termination of employment and are
subject to Section 409A, a “termination of employment” shall be interpreted to
mean a “separation from service” which qualifies as a permitted payment event
under Section 409A of the Code.


12.
GOVERNING LAW AND VALIDITY



The LTIP, all LTIP Awards that may be granted hereunder, and all related matters
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, and any applicable federal law. The invalidity or
illegality of any provision herein shall not be deemed to affect the validity of
any other provision.











Page 8